     Case 3:19-cv-00029 Document 92 Filed 07/08/20 Page 1 of 1 PageID #: 1070



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MARY DURSTEIN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:19-0029

TODD ALEXANDER and
BOARD OF EDUCATION, CABELL COUNTY SCHOOLS,


                              Defendants.


                                            ORDER

        For good cause shown, the Court GRANTS plaintiff Mary Durstein’s Motion for Leave to

File Her Reply, ECF No. 91, and accepts her Reply for consideration. The Court DIRECTS the

Clerk to send a copy of this Order to counsel of record.

                                             ENTER:        July 8, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
